     Case 2:20-cv-01539-KJD-BNW Document 5 Filed 09/15/20 Page 1 of 1




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    Anthony David Gabaldon,                               Case No. 2:20-cv-01539-BNW
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    US Bank, et al.
10                           Defendants.
11

12          The United States Postal Service has returned as undeliverable to Plaintiff ECF No. 2 in

13   this case. (See ECF No. 4.) Thus, it appears that Plaintiff is no longer at the address on file with

14   the court. Under Local Rule IA 3-1,

15          An attorney or pro se party must immediately file with the court written
            notification of any change of mailing address, email address, telephone number, or
16
            facsimile number. The notification must include proof of service on each
17          opposing party or the party’s attorney. Failure to comply with this rule may result
            in the dismissal of the action, entry of default judgment, or other sanctions as
18          deemed appropriate by the court.
19   Plaintiff must file a notice with his current address with the court by September 28, 2020. If
20   Plaintiff does not update his address by that date, the court will recommend dismissal of this case.
21          IT IS SO ORDERED.
22          DATED: September 14, 2020.
23

24                                                          BRENDA WEKSLER
                                                            UNITED STATES MAGISTRATE JUDGE
25

26

27

28
